Ludeling, C. J.
This is an action on promissory notes bearing eight per cent, interest from twenty-eighth of January, 1867, the date of the notes. The answer admits the execution of the notes, but avers that interest should run only from the maturity of the notes, that having been the agreement, and that the plaintiff fraudulently wrote the notes in English and made them bear interest from date instead of their maturity. He further alleges that there was a special agreement with plaintiff, by which the plaintiff bound himself to remit the interest on the notes if he paid five hundred dollars, which sum was paid. Interrogatories on facts and articles were propounded to-the plaintiff to sustain this defense and the plaintiff emphatically denied them. The defendant then made himself a witness for himself and he contradicts the answer of the plaintiff to the interrogatories on facts and articles. *595But this can not overthrow the answers of the plaintiff thus obtained, particularly when corroborated by the notes signed by the defendant.
The presumption is that every one capable of contracting, knows what an obligation is which he signs, and he can not be relieved from the effects of his act by showing that he does not understand the language in which the obligation is written. The letters of the plaintiff offered in evidence do not establish any agreement to remit interest or any part of the debt.
It is therefore ordered and adjudged that the judgment of the lower court be amended by allowing interest at the rate of eight per cent, per annum on the debt, from the twenty-eighth of January, 1867, and that, as thus amended, it be affirmed. Appellee to pay costs of appeal.